Title: From Thomas Jefferson to Jonathan Williams, 23 February 1806
From: Jefferson, Thomas
To: Williams, Jonathan


                        
                            Dear Sir
                     
                            Washington Feb. 23. 06.
                        
                        Your letter of the 3d. was recieved in due time. it was impossible the designs therein inclosed could have
                            been addressed to a person more inept in things of that kind. to supply my own incapacity, & yet answer your views, I
                            referred them to mr Barlow whose science & poetical imagination qualified him to give an opinion worthy of attention. I
                            now inclose you his answer which I dare say you will read with the satisfaction I have done it. having in this rendered
                            you a greater service than would have been done by any observations of my own, I return the drawings with my salutations
                            & assurances of great respect.
                        
                            Th: Jefferson
                     
                        
                    